EXHIBIT 10.1

 

Extension of Employment Agreement of Richard A. Montoni

 

December 22, 2009

 

Mr. Richard A. Montoni

Chief Executive Officer

MAXIMUS, Inc.

11419 Sunset Hills Road

Reston, Virginia 20190

 

Re:          Extension of Employment Agreement

 

Dear Rich:

 

You and MAXIMUS, Inc. (“MAXIMUS”) entered into an Executive Employment,
Non-Compete and Confidentiality Agreement effective April 24, 2006 which was
subsequently amended on November 20, 2007 (the “Employment Agreement).  The
original term of the Employment Agreement is scheduled to expire on April 24,
2010.  The Compensation Committee of the Board of Directors of MAXIMUS has
authorized the extension of the Employment Agreement until April 24, 2014.

 

If you agree to extend the Employment Agreement until April 24, 2014, please
sign where indicated below and return the signed version of the letter to me. 
All other terms and conditions of the Employment Agreement shall remain
unchanged.  Please contact me with any questions.  Thank you.

 

Sincerely.

 

/s/ David R. Francis

 

 

 

David R. Francis

 

General Counsel

 

 

AGREED:

 

 

/s/ Richard A. Montoni

 

Richard A. Montoni

 

 

 

December 22, 2009

 

Date

 

 

--------------------------------------------------------------------------------